 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-164-MCE
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         ORDER
13   KELLY HUGHES,
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on April 15, 2021. ECF No. 325.
20 According to the Court’s April 16, 2021 minute order, the government’s response is due on April 23,

21 2021, with any reply from the defendant due on April 30, 2021. ECF No. 327.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)      The government’s response to the defendant’s motion to be filed on or before
28                         May 6, 2021;

      STIPULATION RE BRIEFING SCHEDULE                   1
30
 1                 b)      The defendant’s reply to the government’s response to be filed on or before

 2                         May 13, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6   Dated: April 23, 2021                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7

 8                                                           /s/ JAMES R. CONOLLY
                                                             JAMES R. CONOLLY
 9                                                           Assistant United States Attorney

10

11   Dated: April 23, 2021                                    /s/ MICHAEL LONG
                                                              MICHAEL LONG
12                                                            Counsel for Defendant
                                                              KELLY HUGHES
13

14

15                                                   ORDER

16          Based upon the stipulation and representations of the parties, the Court adopts the following as a

17 revised briefing schedule regarding the defendant’s motion for sentence reduction:

18          a)     The government’s response to the defendant’s motion, ECF No. 325, is due on or before

19 May 6, 2021;
20          b)     The defendant’s reply to the government’s response, if any, is due on May 13, 2021.

21          IT IS SO ORDERED.

22 Dated: April 27, 2021

23

24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
